Case 2:19-cv-01327-NR Document 17-9 Filed 01/02/20 Page i1of5

EXHIBIT G

THE LAW OFFICES OF ROBERT G. ANDROSIGLIO, P.C.
30 Wall Street, 8" Floor, New York, New York 10005
(212) 742-0001 — Fax (212) 742-0005
Case 2:19-cv-01327-NR Document 17-9 Filed 01/02/20 Page 2 of 5

lor 4

Consent to Release of Information

Full Name: *

Lisa Mary Nolasco

Do you allow the Movement to release personally identifiable information to
news and media outlets so that they may contact you? *

@ Yes, | affirm consent to release my personal and contact information to News/Media
Cutlets

Do you allow the Movement to use your story in its adovacacy efforts? *

@ Yes, | affirm my consent for the Movement to use my story

iL fa use my Story

Do you give the Movement consent to advocate on your behalf? «

@) Yes, | affirm my consent for the Movement to advocate on my behalf

Alex i AmeaxAlion oan Sapte tha heiress ea: i teeny sie feeb te
MO, CeCe ty consent tor the MOVEMeNI ta advocate On Mv oeha!l

While we will always strive to achieve your desired outcome, the Movement
Cannoi guarantee it. *

| understand
Case 2:19-cv-01327-NR Document 17-9 Filed 01/02/20 Do Mee

Upload the front and back of your state or federal ID to verify your e-
signature. *

'D PIC - Lisa Nolas...

By selecting this box you are providing an electronic signature. *

@ | understand | am providing my e-signature

This content is neither created nor endorsed by Google
2 oF

$e.2:19-cv-01327-NR

—_"

ao

 

ma Alt

While we will always strive to
achieve your desired outcome,
the Movement cannot guarantee
it. *

@) tunderstand

Upload the front and back of your
State or federal ID to verify your
e-signature, *

GE if Pit - Lisa Molas,

By selecting this box you are
providing an electronic signature,

é) luncersiand lam srowding my
' siynature

‘Document 17-9 Filed 01/02/20 Page 4 of 5
VOIP tS arlene cn py
Case 2:19-cv-01327-NR Document 17-9 Filed 01/02/20 Page 5 of 5

Consent to Release of Information

* D5, inal
NECLUTES

1. Full Name: *

2, Do you allow the Movement to release personally identifiable information to news and media outlets
so that they may contact you? *

Mark only one aval,

Yes, | affirm consent to release my bersonal and contact infarmation to News/Media Outlets
No, | decline consent to release my personal and contact information to News/Media Outlets
3. Do you allow the Movement to use your story in its adovacacy efforts? «

Mark only one oval,

Yes, | affirm my consent for the Movement to use my story

No, ! decline my consent for the Movement to use my story

4. Do you give the Movement consent to advocate on your behaif? °

i - Wwe
Mark only ane aval,

Yes, | affirm my consent for the Movement to advocate an my behalf

No, ! decline my congent for the Movement to advocate on my behatf

iw

. While we will always strive te achieve your desired outcome, the Movement cannot guarantes it.
lark only one oval

l understand

S. Upload the front and back of your state or federal ID to verify your e-signature, *
Files submited:

7. By selecting this box you are providing an electronic signature. °
Mark only one oval

! understand ! am providing my & signature

Powered by
& Google Farms
